Title: To John Adams from John Thaxter, 7 February 1781
From: Thaxter, John
To: Adams, John



Sir
Leyden 7th. Feby. 1781

Yesterday I had the Honor of your’s of the 4th. instant.
I acquainted Mr. Luzac immediately with your Request respecting the Crisis, who informed me that it should be translated as soon as possible into the Language You have chosen.
I am exceedingly sorry to learn that the Complaint in your Eyes has returned, and that your Health suffers. I should have been very happy to have taken off your Hands a Part of what I concieve has brought on your Indisposition, if it had been proper or within the Compass of my Ability. I hope your proposed Ramble will restore You. The Air of that City has but little Salubrity.
I can readily concieve that your present Situation is not very eligible, and that the Foot of Penns Hill has more Charms for You than any Spot upon the Globe—indeed there are few Spots more to boast of. Altho’ I stand not in the tender Relation of Husband or Father, or in the pleasing one of a Suitor or Lover, and therefore ought not to be supposed to be attached to particular Atoms of Earth, yet there is another Connection which added to those of Blood, carry my thoughts across the Atlantic, and will render a Departure from this Quarter of the World an Event not to be deprecated.
The Repulse of Rodney and the Troops from St. Vincents is an agreable Event. I wish and hope most sincerely that it is but a Prelude to others more decisive. The Languor in the Naval Operations of last Campaign made neither Sailors nor Warriors, and so long an Interval of Inactivity cannot fail to damp that Ardor and Spirit of Enterprize so necessary in that Branch of War. Every Body complains of it—it may be Wisdom and sound Policy, but every one does not see it in that point of View.
The Reports run here of a Treaty between the Empress of Russia and England and that every thing is to be accommodated à l’amiable: that there is another upon the Tapis between England and the Em­peror—Propositions for Peace &c. &c. There is a striking Display of one’s Hopes, Fears and Wishes in all this—but they are not to become Standards of Credibility—the Blasts of the North are still thought by many to be poisonous to England. And Whilst England continues thus to sport with the Sovereignty Liberty and Commerce of the other Powers, She leagues at least those against her, and renders a Treaty with her if not unsafe, yet dishonourable. She will convince the rest of Mankind, that America has been oppressed, insulted and aggrieved as them. In 1672 Charles II declared War against this Republic, because it attacked his Person and Glory by satyrical Paintings, Medals and Inscriptions, and because the Merlin, the Yacht of the King, which passed thro’ the midst of the Dutch Fleet in going to England, did not receive an immediate Return on the Part of de Ruiter to the Salute the Yacht gave. The Lieutenant Admiral Van Gend did return the Salute instantly, and so did de Ruiter, (who, at the Time of the Passing of the Yacht was making Sail and unable then to salute) as soon as possible. Van Gend had hardly finished the Salute, when the Yacht fired two Shot at his Ship, because “qu’il n’avait pas baissé le Pavilion, ni amené la voile de hune.” Madam Temple it seems was abord. Have the English had more Reason in the present Manifesto? Impartial Nations will judge. The Dutch it is to be presumed are too much irritated to make such humble Concessions now as they did at that time.
Master John and I attend Mr. Pestel’s Lectures upon Natural Jurisprudence. We begin to understand them and to be accustom’d to his Prononciation.
You will oblige me much, Sir, if in your next You will be kind enough to inform me in what Hôtel at Paris Mr. Dana is lodged.
I have the Honor to be with the most perfect Respect, Sir, your most humble Servt.

J. Thaxter

